Por cuanto, el apelante con fecha 13 de mayo último radicó su escrito de apelación de la sentencia que lo condenó a pagar $3 de multa por desacato;
Por Cuanto, desde la fecha antes citada el apelante no ha veri-ficado gestión alguna para perfeccionar el recurso;
Por Cuanto, la cuestión envuelta en el mismo fué resuelta por este Tribunal adversamente al apelante en el recurso 1251 sobre Cer-tiorari, interpuesto por el apelante contra el Hon. Enrique S. Mestre, Juez de Distrito de Aguadilla;
Por Cuanto, el demandante solicitó la desestimación del recurso por abandono y por motivo de frivolidad;
Por cuanto, tanto la moción de desestimación como la orden de este tribunal señalándola para el día 15 del actual fueron oportuna-mente notificadas al apelante, no habiendo éste comparecido a sos-tener su recurso;
Por tanto, vistos los autos de,este caso y el artículo 59 del re-glamento de este tribunal, se desestima el recurso por abandono y por frivolidad.